Citation Nr: 1523698	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-04 231	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for foot fungus.

2.  Entitlement to service connection for foot fungus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A June 1973 VA Form 21-22 (appointment of Veteran's representative) is of record in favor of The Veterans of Foreign Wars of the United States (VFW).  Curiously, in February 2014, the Texas Veterans Commission (TVC) submitted a VA Form 646 in support of the Veteran's claim; however, the record does not contain a properly executed VA Form 21-22 for the TVC, only instead the one previously submitted for the VFW.  During his March 2015 videoconference hearing before the Board, the Veteran was represented by the VFW, and it was confirmed on the record that the VFW is his representative in this appeal.  Therefore, since the file does not contain a VA Form 21-22 in favor of the TVC, and the Veteran has recently utilized instead VFW as his representative, the Board finds that VFW remains his representative.  A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2014).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, none of which appear to be applicable here.  38 C.F.R. § 14.631(e)(1) (2014).


In an August 2010 statement, the issue of entitlement to service connection for residuals of Agent Orange exposure appears to have been raised by the record.  But the Veteran since clarified during his more recent March 2015 videoconference hearing before the Board that he is not claiming entitlement to service connection for his skin disorder ("foot fungus") on the basis of exposure to Agent Orange.  Consequently, the Board is not referring this basis of entitlement to the Agency of Original Jurisdiction (AOJ) for initial consideration since he is not alleging entitlement to benefits on this theory.

In this decision the Board, like the RO did, is reopening the claim because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board is REMANDING this reopened claim to the AOJ for necessary further development and consideration.


FINDINGS OF FACT

1.  This claim of entitlement to service connection for foot fungus was previously considered and denied in a September 1982 RO rating decision.  The Veteran did not perfect an appeal of that prior decision denying this claim.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and considered in that prior decision and relates to an unestablished fact necessary to substantiate this claim.



CONCLUSIONS OF LAW

1.  Since not appealed, the September 1982 RO rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  There is new and material evidence since that decision, however, to reopen this claim of entitlement to service connection for foot fungus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Inasmuch as the determination below reopens the claim for service connection for a foot fungus, there is no reason to belabor the impact of the duties to notify and assist on the petition to reopen this claim since any error in notice content or timing or in the duty to assist on this aspect of the claim, even assuming for the sake of argument it occurred, is inconsequential, so ultimately harmless and therefore nonprejudicial.

II.  New and Material Evidence

Service connection for foot fungus was denied in a September 1982 rating decision.  That decision denied the claim after finding that there was no evidence then of record indicating the Veteran had foot fungus during his service.  He did not appeal that decision, thus, it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In order to reopen a claim that has been previously considered, denied and not appealed, therefore that has become a final and binding determination, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In March 2010, the Veteran filed a petition to reopen this claim of entitlement to service connection for foot fungus.  In its June 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen this claim because the evidence he had submitted to this end did not relate to an unestablished fact necessary to substantiate this claim and did not raise a reasonable possibility of substantiating it.  

In its July 2013 Supplemental Statement of the Case (SSOC), however, the RO reopened this claim, so concluded there since had been submission of the required new and material evidence, but nevertheless ultimately continued to deny the claim on its underlying merits.  Regardless of what the RO determined in this regard, so, too, must the Board make this threshold preliminary finding of whether there is new and material evidence to reopen this claim because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


The additional evidence received as part of the Veteran's petition to reopen this claim includes a private treatment record for dermatophytosis of the nail, a March 2013 VA examination report reflecting a diagnosis of foot fungus, an April 2010 photo of his toenails revealing his symptoms of his claimed foot fungus, and statements from him in March 2010, April 2010, August 2010, and January 2011 supporting his claimed disability since describing the adverse conditions that he dealt with during his service - especially as a medical technician in an infantry unit in Vietnam - and his continuity of symptomatology in the many years since.  In his March 2015 hearing testimony he further discussed the wet conditions he had served in while in Vietnam and his continuous symptoms since.  This evidence is both new and material and raises a reasonable possibility of substantiating his claim for service connection because it provides confirmation of a skin disorder in the way of this fungus and suggest it dates back to his service.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for foot fungus is reopened; to this extent only, the appeal is granted.


REMAND

This claim requires further development before readjudicating it on its underlying merits.

During his March 2015 videoconference hearing before the Board, the Veteran testified that he was a jungle infantryman.  Hearing Transcript at 3.  He stated that he walked through swamps, rivers, and foliage, and that it was a daily occurrence that his feet were wet.  Id.  He said he would use a chemical foot powder and change socks, but then had to put back on his wet boots.  Id. at 4 and 5.  He indicated that he even went 125 days without so much as taking a bath.  Id. at 5.  He testified that he still had a foot problem after Vietnam and that his foot fungus worsened significantly in 1976, indeed, so much so that he had to have it treated.  Id. at 5-6.  He indicated he had "quite a bit of records" regarding his foot treatment and that he was taking medication for bacteria and infections.  Id. at 6.  He testified that the doctors had diagnosed a foot fungus.  Id. at 7.  He later confirmed in his testimony that he thought VA had his treatment records from 1976 to the present and that he has copies of at least some in his personal possession.  Id. at 10.

The record on appeal, however, does not contain the Veteran's treatment records from 1976 to the present.  To the contrary, the only private treatment record associated with his claims file is an April 2010 record from R.P., DPS, at Alamo Family Foot and Ankle Care.  Therefore, all outstanding private treatment records must be obtained and considered.

The Veteran's service entrance examination and discharge examination indicate his feet were normal, whereas a more recent April 2010 private treatment record diagnoses dermatophytosis of the nail.  In Dorland's Illustrated Medical Dictionary 1539 (30th ed. 2012), "dermatophytosis" is defined as any superficial fungal infection caused by a dermatophyte and involving the stratum corneum of the skin, hair, and nails. 

The Veteran had a VA compensation examination concerning this claim in March 2013.  The examiner confirmed there was dermatophytosis.  But after reviewing the relevant evidence, the VA examiner concluded the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner pointed out there was no record of treatment while in the military service.  The examiner, however, included a discussion of medical literature that appears to be contrary to his rationalization.  The literature included was an excerpt from the U.S. Army Medical Department indicating "Superficial fungal infections were the most common and troublesome of all the dermatologic conditions that occurred among U.S. forces in Vietnam."  The excerpt also discussed that a majority of troops were in wet areas and developed inflammatory lesions that led to high rates of disability.  As well, this excerpt explained that treatment was not particularly satisfactory.  

In his hearing testimony, the Veteran explained that the reason his service treatment records (STRs) do not show or reflect treatment for his foot fungus is because he was the only combat medic or medical technician available in the field and, therefore, far more concerned with the more serious injuries of others that had been far more severely wounded.  So, according to him, he merely self-treated his condition in subordinating his interest to those of the others who needed more immediate medical attention.

The March 2013 VA compensation examiner did not consider pertinent evidence, including the Veteran's lay statements, in reaching his medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For instance, the examiner discussed the Veteran's STRs as his only basis for his opinion in his rationale.  This is especially significant because in cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.

The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

In Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011), the Court indicated the determination of whether lay evidence is competent and credible is a case-by-case determination and entirely dependent on the type of condition being claimed.  The Court also held that the Board had erred in categorically rejecting lay evidence without analyzing and weighing it.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).  The mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Since the VA compensation examiner who commented on this case did not consider the Veteran's lay assertions of his in-service history, the VA examination report and opinion are inadequate, in turn requiring that the Board rectify this shortcoming.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Accordingly, this reopened claim is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records and any records identifying the treatment he has received for his claimed disability from 1976 to the present.  The amount of effort needed to be expended depends on who has custody of the records.  38 C.F.R. § 3.159(c)(1) and (c)(2).  If the records requested cannot be obtained or no longer exist, clearly document the claims file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, return the Veteran's claim file to the examiner who performed the March 2013 VA compensation examination for an addendum opinion regarding the nature and etiology of the diagnosed foot fungus.  If, for whatever reason, this examiner is no longer available, the claims file should be sent instead to another examiner with the qualifications needed to provide this necessary supplemental comment.  If it is determined that an opinion cannot be provided without an additional examination, then the Veteran should be scheduled for another examination.

Irrespective of who is designated to provide this additional medical comment, the entire claims file (i.e., both the VBMS efolder and Virtual VA efolder) must be made available to and be reviewed by the examiner for the pertinent history, including a complete copy of this decision and remand.

The examiner should specifically address the following question:

Is it as likely as not (a 50 percent probability or greater) that any diagnosed foot fungus is related to an incident of the Veteran's military service - but particularly the type of activity (e.g., walking through swamp land, etc.) he has identified as occurring during his tour in Vietnam?

Because this alleged injury is said to have occurred in combat, for purposes of this opinion the examiner should accept as true the Veteran's statements and hearing testimony regarding his foot fungus symptoms in service and during the many years since.  In other words, the examiner cannot merely rely on the absence of treatment (such as would be reflected in STRs) as sole reason for disassociating the current foot fungus from the Veteran's service.

It is imperative the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements, hearing testimony, and clinical records.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions (and, to reiterate, other than mere absence of documented treatment).  If the examiner cannot provide the requested addendum opinion without resorting to mere speculation, he or she should expressly indicate this but as importantly provide explanation as to why an opinion cannot be made without resorting to mere speculation.  So merely saying he or she cannot respond will not suffice.

3.  Then readjudicate this reopened claim on its underlying merits.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

